Case 6:19-cv-01392-MJJ-PJH Document 1 Filed 10/25/19 Page 1 of 4 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA

JUANITA JACQUET                                                      CIVIL ACTION

VERSUS                                                               CASE NO.19-1392

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA


                                          COMPLAINT


     The Complaint of Juanita Jacquet respectfully alleges:

1.      This is a claim for ERISA long term disability benefits.

2.      This Court has jurisdiction and venue under 29 U.S.C. Sec. 1001 et seq.; 29 U.S.C. Sec.

        1132(e)(1)(2).

3.      Plaintiff, Juanita Jacquet, of lawful age and a resident of St. Martinville, Louisiana is a

        plan participant and beneficiary of an ERISA plan created by her employer, Our Lady of

        Lourdes Women’s & Children’s Hospital and an insured participant of a group disability

        policy issued by The Prudential Insurance Company of America.

4.      Defendant, The Prudential Insurance Company of America (“Prudential”), is a

        foreign corporation, doing business in Louisiana. Upon information and belief, Prudential

        is incorporated in Newark, New Jersey and its principal place of business is in the state of

        New Jersey.

5.      Prudential issued a group policy insuring the employees of Our Lady of Lourdes Women’s

        & Children’s Hospital. The Plan granted the administrator, Prudential, the right and

        authority to control and manage the operation and administration of the Plan. Plaintiff is a

        beneficiary and insured under the policy.




                                                 1
Case 6:19-cv-01392-MJJ-PJH Document 1 Filed 10/25/19 Page 2 of 4 PageID #: 2



6.    ERISA mandates that all plan administrators discharge their duties in the interest of plan

      participants and beneficiaries. 29 U.S.C. § 1104(a)(1).

7.    Plaintiff filed a claim for disability benefits with the Plan because her medical condition

      precluded her from continuing to perform the duties of her job on a fulltime basis.

8.    Plaintiff is disabled under the terms of the disability policy issued by Prudential.

9.    Plaintiff has been determined to be disabled by the Social Security Administration and is

      receiving Social Security disability benefits.

10.   Prudential unlawfully denied Plaintiff benefits she is entitled to under terms of the

      disability policy.

11.   Plaintiff appealed the denial, but Prudential upheld its previous decision.

12.   Prudential’s denials are based on insubstantial evidence and are arbitrary and an abuse of

      discretion.

13.   Plaintiff has exhausted her administrative remedies and now timely files this suit to reverse

      Prudential’s denial of benefits.

14.   Prudential has abused its discretion as plan administrator by denying Plaintiff’s claim for

      disability benefits in bad faith.

15.   Prudential has abused its discretion by failing to consider the disabling, synergistic effect

      of all of Plaintiff’s medical conditions.

16.   Prudential has abused its discretion by failing to consider her medical condition in relation

      to the actual duties of her occupation.

17.   Prudential administered Plaintiff’s claim with an inherent and structural conflict of interest

      as Prudential is liable to pay benefits from its own assets to Plaintiff, and each payment

      depletes Prudential’s assets.




                                                  2
Case 6:19-cv-01392-MJJ-PJH Document 1 Filed 10/25/19 Page 3 of 4 PageID #: 3



18.   Prudential has failed to give the policy and Plan a uniform construction and interpretation.

19.   Prudential chooses to conduct reviews of denied claims in order to maintain strict control

      over its risk of loss and to maintain higher profit margins than if a financially independent

      third party decided the appeals.

20.   As a routine business practice, Prudential uses the appeals process to support initial benefit

      denials rather than to review impartially whether it should reverse appealed denials.

21.   Prudential ’s administration of this claim corrupts any reasonable meaning of “full and fair

      review” that ERISA requires.

22.   Plaintiff has been denied the benefits due to her under the Plan, has suffered, and is

      continuing to suffer economic loss as a result.

23.   Plaintiff is entitled to an award of interest on all money that Defendants should have paid

      to Plaintiff.

24.   Defendant’s denial has required Plaintiff to hire attorneys to represent her in this matter to

      recover benefits due to her under the Plan.

25.   Alternatively, this claim is not governed by ERISA because Plaintiff’s disability policy

      was part of a non-ERISA plan, so Plaintiff’s disability claims are governed by Louisiana

      law. More specifically, the plan at issue in this case is subject to ERISA’s church plan

      exception. As such, Plaintiff is entitled to an award of damages for Prudential’s wrongful

      denial of her disability benefits as well as penalties under La. R.S. 22:1821, emotional

      distress damages, and any and all relief as the facts and law may provide.




                                                3
Case 6:19-cv-01392-MJJ-PJH Document 1 Filed 10/25/19 Page 4 of 4 PageID #: 4




     WHEREFORE, Plaintiff prays for judgment against each Defendant as follows:

     1.    For all benefits due Plaintiff in the past and future under the Plan, plus pre- and

           post-judgment interest;

     2.    For all reasonable attorney fees;

     3.    For costs of suit; and

     4.    For all other relief as the facts and law may provide.



                                                   Respectfully submitted,

                                                   /s/ Reagan L. Toledano
                                                   Willeford & Toledano
                                                   Reagan L. Toledano (La. 29687)
                                                   James F. Willeford (La. 13485)
                                                   201 St. Charles Avenue, Suite 4208
                                                   New Orleans, Louisiana 70170
                                                   (504) 582-1286; (f) (313) 692-5927
                                                   rtoledano@willefordlaw.com




                                               4
